Citation Nr: 0211478	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  01-00 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $2,931.

(The issues of increased ratings for right and left hip 
disabilities are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO decision of the Committee on 
Waivers and Compromises (COWC) dated in September 2000, which 
denied waiver of recovery of an overpayment of compensation 
benefits in the calculated amount of $2,931.  A personal 
hearing was held before a member of the Board at the RO 
(i.e., a Travel Board hearing) in April 2002.  


FINDINGS OF FACT

1.  From May 1998 through June 2000, the veteran received 
compensation benefits in an amount which included additional 
benefits for a spouse and dependent mother; VA was not 
informed until July 2000, that he had been divorced in April 
1998, and that his mother had not been a dependent since 
January 1999.   

2.  The veteran intentionally failed to accurately report his 
dependents in order to receive VA compensation benefits in 
excess of those to which he was entitled; his actions 
resulted in the creation of an overpayment in the amount of 
$2,931.  




CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits in 
the amount of $2,931 is precluded because of bad faith on the 
part of the veteran.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 1.963, 1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been notified of the evidence necessary to 
substantiate his claim and of the applicable legal criteria.  
All relevant records have been obtained and he has not 
identified additional relevant evidence that has not already 
been secured.  Accordingly, the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

The veteran had active service from September 1981 to 
December 1991.

In his original claim for compensation benefits filed in 
November 1992, the veteran stated that he was married, and 
furnished a copy of his marriage certificate.   

In August 1994, he was informed that his claim for disability 
compensation had been granted, and that his combined 
evaluation was 40 percent.  This notice did not inform him 
that he was being paid at the single rate.  

In March 1996, he was granted an increased rating, to 60 
percent, and the notification to him of that rating action 
also informed him that he was being paid as a single veteran 
with no dependents.  In August 1996, he informed VA that he 
had been married for seven years.  Later that month, he 
submitted a declaration of dependents, listing his wife as 
his dependent, along with a copy of his marriage certificate.  
In an award action dated in September 1996, his wife was 
added as a dependent, effective in March 1995.  In October 
1996, the veteran wrote, stating that he felt the effective 
date of the increased award for his spouse should be in 1992.  
He followed up with a telephone call in December 1996, which 
was noted in a Report of Contact.  

In May 1997, he submitted copies of all information he had 
previously submitted in connection with his original 
application in November 1992.  In December 1997, the veteran 
was informed that his disability compensation had been 
amended effective in January 1992, with additional benefits 
for his spouse.  He was informed that he must tell VA 
immediately if there was any change in the number or status 
of his dependents, and his failure to quickly tell VA of a 
dependency change would result in an overpayment which must 
be repaid.  

In December 1997, he submitted a declaration of dependents, 
along with a birth certificate, for his daughter.  In 
February 1998, he applied to have his mother added as a 
dependent; documentation in support of this claim was 
received in May 1998.  

In May 1998, the veteran was informed that his disability 
compensation had been amended to include additional benefits 
for his spouse, dependent mother, and child.  He was again 
informed that he must tell VA immediately if there was any 
change in the number or status of his dependents, and his 
failure to immediately tell VA of a dependency change would 
result in an overpayment which must be repaid.  

An award letter dated in March 1999 again informed the 
veteran that his disability compensation had been amended to 
include additional benefits for his spouse, dependent mother, 
and child.  He was again informed that he must tell VA 
immediately if there was any change in the number or status 
of his dependents, and his failure to immediately tell VA of 
a dependency change would result in an overpayment which must 
be repaid.  

In July 2000, the veteran submitted notification of his 
divorce from his previous wife in April 1998, and remarriage 
in May 2000.  In response to a question about the dependency 
status of his mother, he said he quit claiming his mother as 
a dependent in January 1999 when he started college and no 
longer lived with her.  

In August 2000, the veteran was informed that his payments 
were being reduced, because his marital and dependency status 
had changed.  His spouse was being removed effective in May 
1998, based on his divorce in April 1998, and his mother was 
being removed effective February 1999, per his July 2000 
statement.  He was informed that an overpayment would result.  
He was informed, by separate letter, that the actions had 
resulted in an overpayment in the amount of $2,931, which 
must be repaid.  

In August 2000, he requested waiver of recovery of the 
overpayment, and the current appeal ensues from the September 
2000 denial of his waiver request by COWC.  

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
appellant's request for waiver of recovery of the overpayment 
was denied by the RO on the basis that he had shown bad faith 
in the creation of the debt, a statutory bar to waiver under 
38 U.S.C.A. § 5302(c).  "Bad faith" is defined by 
regulation, 38 C.F.R. § 1.965(b)(2), as: 

. . . unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA 
benefits/services program exhibits bad faith 
if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

Given the facts and circumstances of this case, it is the 
judgment of the Board that the veteran's failure to inform 
the VA of the changes in his dependency status constituted 
bad faith.  As described above, the veteran was informed at 
the time he was granted additional benefits for his spouse, 
retroactive to 1992, that he must tell VA immediately if 
there was any change in the status of his dependents, and 
that his failure to do so would result in an overpayment 
which must be repaid.  

He was again informed of this in May 1998, at which time he 
was divorced, and knew he was not entitled to receive 
benefits for his ex-wife.  

The veteran asserts that as he had been married in Germany 
and divorced in the U.S., he was confused as to whether his 
divorce was valid.  He said that his own lawyer had told him 
that the divorce was valid, but his ex-wife's lawyer claimed 
that the divorce could only be legalized in Germany, since 
that is where the marriage had taken place.  He said he had 
asked a VA counselor for advice, and had been told to wait 
until he heard from the lawyer in Germany.  He said he never 
heard from that lawyer, and eventually, he remarried.  As a 
result, he feels that he did not act in bad faith in the 
creation of the debt.  

The Board is not persuaded by these arguments.  In April 
1998, a final divorce decree was issued, which, on its face, 
granted him an absolute divorce, and directed the division of 
funds held in Germany.  He states that his own lawyer told 
him the divorce was valid, but asks VA to believe that he 
instead relied upon the advice of his ex-wife's attorney in 
Germany, who, he says, did not believe the divorce was valid.  
He also states that he contacted VA regarding this matter, 
and was told to wait until he heard from the lawyer in 
Germany.  There is no evidence in support of this contention.  
These assertions, standing alone, are not credible, 
particularly in view of the obvious intelligence and 
understanding displayed in his other correspondence and 
contacts with the VA.  

When again informed, in March 1999, that he was being paid 
benefits for his spouse, child, and dependent mother, he 
again failed to inform VA of his divorce, or of the fact that 
his mother was not longer a dependent.  He has advanced no 
explanation for his failure to timely provide that 
information.  

The veteran's failure to timely report his divorce, which 
occurred in April 1998, or the loss of dependency of his 
mother, which occurred in January 1999, resulted in a loss to 
the government in the amount of the overpayment, and 
demonstrated an intent to seek an unfair advantage with 
regard to VA compensation benefits.  He had been informed, on 
several occasions, of the likely consequences; and his 
intentional failure to report the changes in his 
circumstances constitutes bad faith.  Since bad faith in the 
creation of the debt has been shown, waiver of recovery of 
the debt is precluded by law.  38 U.S.C.A. § 5302(c); 
38 C.F.R. §§ 1.962, 1.965.  Hence, the principles of equity 
and good conscience, such as financial status, are not for 
application.  Moreover, the evidence on the issue of bad 
faith is not so evenly balanced as to create a reasonable 
doubt.  38 U.S.C.A. § 5107(b).  

For these reasons, the veteran's waiver claim must be denied.


ORDER

Waiver of recovery of an overpayment of compensation benefits 
in the amount of $2,931 is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

